RECOMMENDED FOR FULL-TEXT PUBLICATION
             Pursuant to Sixth Circuit Rule 206              2    Mattis v. Massman, et al.                  No. 02-1301
     ELECTRONIC CITATION: 2004 FED App. 0003P (6th Cir.)
                 File Name: 04a0003p.06                      L. Alexopoulos, HARDY, LEWIS & PAGE, Birmingham,
                                                             Michigan, for Appellants. George F. Killeen, II, Flint,
                                                             Michigan, for Appellee.
UNITED STATES COURT OF APPEALS
                                                                                _________________
               FOR THE SIXTH CIRCUIT
                 _________________                                                  OPINION
                                                                                _________________
 JAMES MATTIS ,                   X
                                                               BOGGS, Chief Judge. Defendants David Massman and
             Plaintiff-Appellee, -                           General Motors Corporation (“GM”) appeal from the district
                                   -
                                   -   No. 02-1301           court’s order granting Plaintiff James Mattis’s motion to
            v.                     -                         remand and amend his complaint. Mattis had initially raised
                                    >                        four separate state-law claims in his complaint filed in the
                                   ,                         Michigan state court. GM subsequently removed the case to
 DAVID MASSMAN and                 -
 GENERAL MOTORS                                              federal court on the grounds that all Mattis’s claims were
                                   -                         preempted by § 301 of the Labor Management Relations Act,
 CORPORATION ,                     -                         29 U.S.C. § 185. In the district court, Mattis moved to amend
        Defendants-Appellants. -                             his complaint and eliminate two of his four claims. He
                                   -                         argued that the remaining two tort claims were not preempted
                                  N                          because they did not implicate the collective bargaining
       Appeal from the United States District Court          agreement governing Mattis’s employment. The district court
    for the Eastern District of Michigan at Ann Arbor.       agreed and granted the motion to remand. Because we find
   No. 01-60177—Marianne O. Battani, District Judge.         that Mattis’s remaining claims were preempted by § 301, we
                                                             now reverse.
                  Argued: May 21, 2003
                                                                                           I
           Decided and Filed: January 6, 2004
                                                               GM employed James Mattis as an hourly production
 Before: BOGGS, Chief Judge; and NELSON and COLE,            worker in a metal fabricating plant in Flint, Michigan.
                  Circuit Judges.                            Because Mattis was a member of a bargaining unit
                                                             represented by the United Automobile, Aerospace, and
                   _________________                         Agricultural Implement Workers (“UAW”), his employment
                                                             was governed by the collective bargaining agreement
                        COUNSEL                              (“CBA”) entered into by UAW and GM. He worked at the
                                                             plant up through October 11, 2000, when he was terminated
ARGUED: Timothy K. McConaghy, HARDY, LEWIS &                 after allegedly striking his supervisor, David Massman.
PAGE, Birmingham, Michigan, for Appellants. George F.        Mattis disputed this allegation and subsequently filed a
Killeen, II, Flint, Michigan, for Appellee. ON BRIEF: Alex

                             1
No. 02-1301                    Mattis v. Massman, et al.      3    4      Mattis v. Massman, et al.                   No. 02-1301

complaint against both Massman and GM in the Michigan              In reaching its decision, the district court reasoned that the
state court.                                                       tort claims were not preempted because they were premised
                                                                   on the alleged harassment, rather than the wrongful
   In his complaint, Mattis raised four separate state-law         termination. The district court granted the motion on
claims against GM: (1) “Interference with an Existing              December 17, 2001, and GM filed a Motion for
Contract”; (2) “Tortious Interference with an Advantageous         Reconsideration on January 2, 2002. The district court denied
Economic Relationship or Expectation”; (3) “Tortious               this motion on February 12, 2002. GM now timely appeals
Interference with Contractual Relationship”; and                   both the granting of Mattis’s motion to remand and amend his
(4) “Intentional Infliction of Emotional Distress.” To support     complaint, along with the denial of GM’s motion to
each claim, Mattis alleged that he had been wrongfully             reconsider.
terminated and that he had been subjected to repeated
harassment by Massman long before his termination.                                                  II
According to Mattis, Massman’s harassment included
assigning workers with less seniority to the more desirable          We must decide whether the district court erred in finding
jobs, preventing Mattis from learning how to perform certain       that Counts II (“Tortious Interference with an Advantageous
tasks, following Mattis around and recording when he was           Economic Relationship or Expectation”) and IV (“Intentional
late, forcing Mattis to perform the more difficult jobs in the     Infliction of Emotional Distress”) were not preempted by
plant, causing Mattis to lose vacation days, and refusing to       § 301. We review the district court’s decision regarding
grant Mattis an excused absence when he was ill. On the day        subject matter jurisdiction de novo. Long v. Bando Mfg. of
Mattis allegedly struck Massman, Mattis claimed that               Am., 201 F.3d 754, 759 (6th Cir. 2000).
Massman had insulted his daughters.
                                                                       Section 301 provides that:
   On August 21, 2001, GM removed the case to federal court
on the ground that Mattis’s claims were preempted by § 301             Suits for violations of contracts between an employer and
of the Labor Management Relations Act (“LMRA”). Mattis                 a labor organization representing employees in an
responded, on September 19, by filing a motion to amend his            industry affecting commerce . . . may be brought in any
complaint and remand the case back to state court. Mattis              district court of the United States having jurisdiction of
wanted to amend his complaint by eliminating Counts I and              the parties. . . .
III (listed above). According to Mattis, because Counts II and
IV (i.e., the remaining claims) were not preempted by § 301,       29 U.S.C. § 185(a). As this court has explained, “[t]he
the case should be remanded back to the Michigan state court.      Supreme Court has interpreted this language to require federal
GM disputed this claim, arguing that Counts II and IV were         pre-emption of state law-based actions . . . [when those
still preempted by § 301. Although Counts II and IV were           actions are] inextricably intertwined with consideration of the
tort claims, GM argued that they were essentially claims for       terms of the labor contract.” Jones v. Gen. Motors Corp., 939
breach of contract, which were clearly preempted by § 301.         F.2d 380, 382 (6th Cir. 1991) (citing Allis-Chalmers Corp. v.
                                                                   Lueck, 471 U.S. 202, 213 (1988) and Textile Workers Union
  After a hearing on the issue of preemption, the district court   v. Lincoln Mills, 353 U.S. 448 (1957)) (internal quotations
found that Counts II and IV were not preempted by § 301 and        and citations omitted). The Supreme Court has justified its
granted Mattis’s motion to remand and amend his complaint.
No. 02-1301                   Mattis v. Massman, et al.        5   6     Mattis v. Massman, et al.                    No. 02-1301

interpretation by emphasizing the importance of uniform            of the labor contract”); DeCoe v. Gen. Motors Corp., 32 F.3d
federal law in this area.                                          212, 216 (6th Cir. 1994) (citing Lingle).
  [T]he subject matter of Section 301(a) is peculiarly one            In Allis-Chalmers Corp., for example, the plaintiff brought
  that calls for uniform law. . . . The possibility that           a Wisconsin tort claim of bad-faith handling of an insurance
  individual contract terms might have different meanings          claim against the defendant. The plaintiff’s right to insurance,
  under state and federal law would inevitably exert a             however, had been established by the collective bargaining
  disruptive influence upon both the negotiation and               agreement entered into by his union and the defendant. In
  administration of collective agreements. . . . The               finding the claim to be preempted, the Supreme Court
  importance of the area which would be affected by                explained, “[b]ecause the right asserted not only derives from
  separate systems of substantive law makes the need for           the contract, but is defined by the contractual obligation of
  a single body of federal law particularly compelling. The        good faith, any attempt to assess liability here inevitably will
  ordering and adjusting of competing interests through a          involve contract interpretation.” 471 U.S. at 218. Yet, in
  process of free and voluntary collective bargaining is the       Lingle, the Supreme Court found that the plaintiff’s
  keystone of the federal scheme to promote industrial             retaliatory discharge claim, which alleged retaliation for filing
  peace. State law which frustrates the effort of Congress         a workers’ compensation claim, was not preempted by § 301.
  to stimulate the smooth functioning of that process thus         The Supreme Court reasoned, “the state-law remedy in this
  strikes at the very core of federal labor policy.                case is ‘independent’ of the collective-bargaining agreement
                                                                   in the sense of ‘independent’ that matters for § 301 pre-
Local 174, Teamsters v. Lucas Flower Co., 369 U.S. 95, 103-        emption purposes: resolution of the state-law claim does not
04 (1962).                                                         require construing the collective bargaining agreement.” 486
                                                                   U.S. at 407. Thus, the basic question before this court is
   Given the importance of maintaining uniform federal law,        whether Mattis’s state-law tort claims are “independent” of
the Supreme Court “has made clear that § 301 of the LMRA           the CBA that governed his employment.
preempts any state-law claim arising from a breach of a
collective bargaining agreement.” Smolarek v. Chrysler               To determine whether a state-law claim is sufficiently
Corp., 879 F.2d 1326, 1329 (6th Cir. 1989) (en banc).              “independent” to survive § 301 preemption, this court has
Preemption under § 301 applies not only to state-law contract      adopted a two-step inquiry. DeCoe, 32 F.3d at 216-17. First,
claims, but has been expanded to include state-law tort claims     courts must determine whether resolving the state-law claim
as well. Id. at 1329-30 (citing Allis-Chalmers Corp., 471          would require interpretation of the terms of the collective
U.S. at 217). Not every tort claim, however, relating to           bargaining agreement. If so, the claim is preempted. Second,
employment will be subject to preemption under § 301. Id.          courts must ascertain whether the rights claimed by the
at 1330. To survive preemption under § 301, the tort claims        plaintiff were created by the collective bargaining agreement,
must be “independent” of the CBA. Lingle v. Norge Div. of          or instead by state law. Id. at 216. If the rights were created
Magic Chef, Inc., 486 U.S. 399, 409-10 (1989); Allis-              by the collective bargaining agreement, the claim is
Chalmers Corp., 471 U.S. at 213 (analyzing state-law claim         preempted. In short, if a state-law claim fails either of these
to determine if it was “independent of any right established by    two requirements, it is preempted by § 301. Using the
contract, or, instead, whether evaluation of the tort claim        approach established in DeCoe, we now evaluate each of
[was] inextricably intertwined with consideration of the terms     Mattis’s two state-law claims.
No. 02-1301                    Mattis v. Massman, et al.       7   8     Mattis v. Massman, et al.                    No. 02-1301

                              A                                    because it asserted a right created not by state law, but by the
                                                                   collective bargaining agreement (thus violating the second
  In Count II, Mattis raised a claim of “Tortious Interference     requirement). “[R]esolution of the plaintiff’s claim will not
with an Advantageous Economic Relationship or                      involve the direct interpretation of [the] CBA, but . . . will
Expectation.” In DeCoe, this court construed this particular       require a court to address relationships that have been created
claim as constituting a claim of tortious interference with a      through the collective bargaining process and to mediate a
business relationship under Michigan law. 32 F.3d at 218.          dispute founded upon rights created by a CBA.” Id. at 218
To prevail, a plaintiff must establish:                            (quoting Jones v. Gen. Motors Corp., 939 F.2d 380, 382-83
                                                                   (6th Cir. 1991)). In these two previous cases (DeCoe and
  (1) the existence of a valid business relation (not              Jones), the plaintiffs’ claims sought to vindicate rights created
  necessarily evidenced by an enforceable contract) or             by the collective bargaining agreements. In DeCoe, the
  expectancy; (2) knowledge of the relationship or                 plaintiff alleged that the defendant “interfered with Plaintiff’s
  expectancy on the part of the defendant interferer; (3) an       job as a Local 326 committeeman.” 32 F.3d at 218. The
  intentional interference inducing or causing a breach or         rights and responsibilities of the committeeman, however,
  termination of the relationship or expectancy; and               were created and defined by the CBA. Ibid. In Jones, the
  (4) resulting damage to the party whose relationship or          plaintiff alleged that the defendant breached the terms of a
  expectancy has been disrupted.                                   settlement agreement, which he claimed required him to be
                                                                   reinstated. As we noted, however, “the settlement agreement
Wausau Underwriters Ins. Co. v. Vulcan Dev., Inc., 323 F.3d        itself [was] a creature wholly begotten by the CBA.” 939
396, 404 (6th Cir. 2002) (citing Mich. Podiatric Med. Ass’n        F.2d at 383. Thus, the claim was the “archetype of a state-law
v. Nat’l Foot Care Program, Inc., 438 N.W.2d 349, 354              claim that by its very nature involve[d] an examination of the
(Mich. Ct. App. 1989).                                             employment relationship of parties to a CBA.” Ibid.
  The question of whether the elements of this state-law             DeCoe requires that Mattis’s claim be preempted.
claim should be considered independent of the CBA was              Similarly to the plaintiff in DeCoe, Mattis alleged
clearly answered by this court in DeCoe, in which we held          interference with a business relationship that was “created
that § 301 preempted plaintiff’s claim of tortious interference    entirely by the CBA.” DeCoe, 32 F.3d at 218. Both Mattis
with economic relations (construed as tortious interference        and the district court attempted to distinguish DeCoe by
with a business relationship). In DeCoe, the plaintiff brought     emphasizing that “committeemen” were the unique creations
a complaint against several of his co-workers for whom he          of the collective bargaining agreement in question, which
had served as a committeeman, or supervisor. 32 F.3d at 214-       made preemption more compelling. The relationship in this
15. The workers had previously filed administrative                case, however, was also created by the CBA. Even more
proceedings against the plaintiff for alleged sexual               importantly, the question of whether Massman “interfered”
harassment, and the plaintiff subsequently sued them for           with Mattis’s business relationship would require us to delve
defamation, tortious interference, and intentional infliction of   into the rights and responsibilities of plant supervisors under
emotional distress. In finding the tortious interference claim     the CBA. Undoubtedly, the supervisor would claim that his
preempted, we assumed that the plaintiff satisfied the first       actions were consistent with his duties as a supervisor at the
requirement because no interpretation of the contractual terms     factory. Congress intended such questions to be addressed
was necessary. We still found the claim preempted, however,        within the realm of federal, not state, law.
No. 02-1301                    Mattis v. Massman, et al.      9    10    Mattis v. Massman, et al.                    No. 02-1301

   Finally, we note that Mattis has not established the            of course the [c]ourt would have to look to that CBA to
existence of any external regime of state law that would allow     decide whether or not that termination was outrageous.” As
him to allege violations of rights independent from the rights     GM points out, however, Mattis’s counsel had just been asked
created by the CBA. For example, in Smolarek v. Chrysler           (at the hearing) whether Count IV was premised on the
Corp., the plaintiff’s tort claim survived preemption in part      termination or the harassment. Counsel responded, “The
because it asserted rights established by Michigan’s law           harassment, and the termination. . . . It was a combination of
against handicap discrimination. 879 F.2d 1326, 1331 (6th          the two. My answer would have to be both.” While this
Cir. 1989) (en banc). Similarly, in O’Shea v. Detroit News,        response alone calls the district court’s decision into question,
the plaintiff’s claim survived preemption in part because it       we hold Count IV to be preempted even if it is premised only
asserted claims of retaliatory discharge and age                   on the alleged harassment.
discrimination. 887 F.2d 683, 686-87 (6th Cir. 1989) (en
banc). Mattis’s complaint, by contrast, alleged violations of        Once again, DeCoe governs the outcome. In DeCoe, we
rights established only by the CBA. For instance, he alleged       concluded that this exact claim was preempted because it
that Massman denied him vacation days, failed to provide           would require us to interpret the collective bargaining
proper training, and failed to excuse his absences for illness.    agreement in order to determine whether the alleged conduct
These entitlements belonged to Mattis solely because of the        was “outrageous.” We explained, “a defendant has not acted
CBA. Count II is preempted.                                        outrageously where he has done no more than to insist upon
                                                                   his legal rights in a permissible way.” 32 F.3d at 219
                               B                                   (quoting Polk v. Yellow Freight Sys., Inc., 801 F.2d 190, 196
                                                                   (6th Cir. 1986) (internal quotations omitted)).
  In Count IV, Mattis raised a claim of “Intentional Infliction
of Emotional Distress.” Although the Michigan Supreme                 As in DeCoe, determining whether Massman’s alleged
Court has yet to recognize this cause of action, “the Michigan     harassment constituted “outrageous conduct” would force us
Court of Appeals has recognized such a tort, and we have           to look to the CBA. Without reference to the CBA, we could
assumed that the Michigan Supreme Court would do so too            not possibly know whether Massman acted outrageously or
under appropriate circumstances.” Andrews v. Prudential            was merely insisting on his legal rights as a supervisor
Secs., Inc., 160 F.3d 304, 309 (6th Cir. 1998). To prevail on      charged with ensuring compliance with the rules of the
a claim of intentional infliction of emotional distress, the       factory. Even if we give Mattis the benefit of the doubt about
plaintiff must establish: (1) extreme and outrageous conduct;      whether we would have to interpret the terms of the CBA, his
(2) intent or recklessness; (3) causation; (4) and severe          claim clearly fails to meet the second requirement announced
emotional distress. Ibid.                                          in DeCoe. This is not to say that § 301 has preempted all
                                                                   claims of intentional infliction of emotional distress that may
   Mattis originally claimed that both his termination and         be brought by an employee. See O’Shea v. Detroit News, 887
Massman’s harassment prior to termination constituted              F.2d 683, 687 (6th Cir. 1989) (en banc) (finding that § 301
“outrageous” conduct under Michigan law. The district court,       did not preempt intentional infliction of emotional distress
however, concluded that Mattis’s claim was not preempted           claim where allegations were “independent of any alleged
because it was premised only on the harassment and not the         violation of the contract”). Mattis’s allegations, however, all
termination. The district court explained, “if plaintiff’s count   involve workplace actions taken under the ostensible
four is premised on his termination by General Motors, then        authority of the CBA, and seem to be a subtle attempt to
No. 02-1301                    Mattis v. Massman, et al.      11

present contract claims in tort clothing. See DeCoe, 32 F.3d
at 216 (requiring courts to look “to the essence of the
plaintiff’s claim, in order to determine whether the plaintiff is
attempting to disguise what is essentially a contract claim as
a tort”). For example, Mattis alleged that Massman ignored
his seniority rights in assigning jobs, failed to train him
properly, assigned him the most strenuous jobs, prevented
him from receiving his pay on time, reduced his vacation
days, and punished Mattis for using the company phone. To
allow such allegations to proceed in state court would
eviscerate the uniform federal regime established by Congress
via § 301.
                               III
  Because we find Mattis’s two remaining state-law claims
to be preempted, we REVERSE the district court’s order to
the extent it remanded the case to state court. Our decision
makes it unnecessary to review GM’s motion to reconsider.
The case will be REMANDED to the district court, which
may consider any motions to amend the complaint in light of
our decision.